       Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 1 of 14



Robert Farris-Olsen
Scott Peterson
MORRISON, SHERWOOD, WILSON & DEOLA, PLLP
401 N Last Chance Gulch
P.O. Box 557
Helena, MT 59601
(406) 442-3261 Phone
(406) 443-7294 Fax
rfolsen@mswdlaw.com
speterson@mswdlaw.com
Attorneys for Plaintiff

                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


 ROBERTA PICKETT and CHRIS                    Cause No:   CV-21-61-BU-BMM-JTJ
 FORSMAN,
                                 Plaintiff,
         v.                                    COMPLAINT AND DEMAND
                                                   FOR JURY TRIAL
 MOUNTAIN WEST FEDERAL
 CREDIT UNION; HEALTH
 FORMULA, INC.; and JOHN DOES
 1-10,
                              Defendants,


        Comes now, Roberta Pickett and Chris Forsman, and for their complaint against

Mountain West Federal Union (“Mountain West”), Health Formula, Inc., (“Health

Formula”), and John Does 1-10, states and alleges as follows:

                                        PARTIES

1.      Roberta Pickett and Chris Forsman are residents of Butte, Silver Bow County,

Montana.
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 2 of 14



2.    Mountain West is a Federal Credit Union with branches in Butte and Libby,

Montana.

3.    Health Formula, Inc., is a foreign corporation with its principal address in

Hollywood Florida.

4.    John Does 1-10 are individuals or entities whose identities are not yet know, but

who may be liable for the injuries suffered by the plaintiffs.

                          JURISDICTION AND VENUE

5.    The claims in this matter are based on violations of the Electronic Funds

Transfer Act (“EFTA”), 15 U.S.C. §§ 1693 et seq. Jurisdiction is, therefore, appropriate

under 28 U.S.C. § 1331.

6.    Venue is appropriate pursuant to Local Rule 3.2(b) and § 25-2-124, MCA.

                 FACTS SPECIFIC TO INDIVIDUAL CLAIMS
                       AGAINST MOUNTAIN WEST

7.    Pickett and Forsman reside in Butte, Montana, and at all times relevant to the

complaint, had financial accounts at Mountain West, including a checking a savings

account.

8.    Pickett also had a debit card through Mountain West. The debit card was, and is,

advertised as having fraud protection.

9.    Pursuant to the debit card agreement, Pickett would not be responsible for any

fraudulent “Visa transaction.”

10.   The agreement further explained that under the EFTA, if Mountain West were



                                            2
        Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 3 of 14



notified of a non-Visa transaction within two days of Pickett identifying the fraudulent

transaction, she would not be responsible for more than $50 of the fraudulent charge.

And, if she notified them within 60 days, she would not be responsible for more than

$500.

11.     The debit card agreement also explained that the card could not be used more

than ten times in a day.

12.     The agreement also explained that if she initiated more than six transfers between

her accounts in a day, then she could be charged a transfer fee in accordance with an

attached fee disclosure sheet.

13.     The relevant fee schedule, though, does not disclose any fee for transfers

exceeding six per day.

14.     The disclosure does not state that a transfer from saving to checking that is

initiated by Mountain West costs $5.00 per transfer.

15.     Prior to May 2020, Pickett regularly used her debit card for online transactions,

including at Apple.com and Amazon.com. But most, if not all, of the transactions took

place in Montana or online.

16.     However, on or about May 13, 2020, Pickett’s Visa debit card was used at

Chanello’s Pizza in North Carolina for $54.22. This transaction was not initiated by

Pickett or Forsman.

17.     The May 13, 2020, charge to Chanello’s was fraudulent.

18.     Following the May 13, 2020, transaction, additional fraudulent charges began


                                            3
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 4 of 14



appearing on Pickett’s account. Most of them were associated with Apple.com or

Amazon.com.

19.   On some days, like May 19, 2020, more than ten payments occurred using the

debit card.

20.   On or about June 30, 2020, there were approximately 15 debit card transactions:

14 from Amazon.com, and one with Apple.com.

21.   This trend continued through June, July, August, September, and October 2020.

22.   During that same timeframe, Mountain West also charged Pickett and Forsman

significant “Share Transfer Fees.” For example, on or about April 1, 2020, Mountain

West charged Pickett and Forsman $7.00 when they transferred $13.14 from their

savings account into their checking account. At the time, the balance was $484.17, so

the “Share Transfer Fee” was not related to any potential overdraft, and the fee was not

disclosed on any fee schedule.

23.   Mountain West charged $7.00 for a $9.99 transfer on or about April 1, 2020.

Pickett and Forsman initiated the April 2, 2020 transfer, and the account balance was

$462.31, so there was no threat of an overdraft.

24.   Mountain West charged fees transfers initiated by Pickett and Forsman in the

following amounts per month: April 2020 - $21.00; May 2020 - $49.00; June - $168.00;

July 2020 - $126.00; August 2020 - $322; September 2020 - $161.00; October 2020 -

$84.00.

25.   Some of these transfer fees occurred on the same day, for example, on or about


                                           4
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 5 of 14



June 15, 2020, charge five (5) $7.00 “Share Transfer Fees”; and on or about July 26,

2020, Mountain West charged seven (7) $7.00 “Share Transfer Fees”.

26.   In all, from April to October 2020, Pickett and Forsman were charged, and paid,

approximately $931.00 in “Share Transfer Fees”.

27.   While Pickett and Forsman were being charged these fees, the fraudulent

transactions continued to occur. Pickett scrutinizing her bank statements and observed

that her bank accounts were draining faster than normal, with significant charges on

Apple and Amazon, so she advised her family to limit their spending.

28.   By September, the drawdowns had not stopped, so Pickett started evaluating all

of the transactions from May and looking at all transactions going forward. As she

researched her accounts, she learned for the first time of numerous fraudulent

transactions, including, but not limited to, charges from CSA-GGA Damage Insurance,

mypuritynow.com,      demandyoursnow.com,         spoofcard-cc.com,     dr-exprt.com,

spoofapp.com; and Spokeo.

29.   In addition to these unique charges, there were also multiple fraudulent charges

from Apple.com and Amazon.com

30.   The total of the fraudulent transfers was more than $500, and all the fraudulent

transfers were completed with Pickett’s debit card information.

31.   After learning about the fraudulent transfers, Pickett and Forsman notified

Mountain West and requested a refund. Mountain West refused to refund the

fraudulent amounts and asserted that because Pickett and Forsman had charges from


                                          5
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 6 of 14



Apple.com dating back to 2017, the credit union would not refund any amounts.

32.   Pickett and Forsman then requested that the debit card be canceled or shut off.

33.   On or about October 18, 2020, Pickett’s debit card was canceled or shut off.

However, the fraudulent transactions did not stop.

34.   On or about October 22, 2020, the card was charged $98.15; on or about

October 23, 2020, it was charged multiple times on Apple.com; and, at the latest, on or

about October 29, 2020, a $19.99 payment was processed on Amazon.com.

35.   In total, after the card was supposedly cancelled, approximately $500 was charged

to the card and taken from Pickett and Forsman’s account. This amount was not

refunded.

36.   In attempting resolve the issues, the only investigation that Mountain West

undertook was to confirm that Pickett had, in fact, made purchases on Apple.com prior

to the fraudulent charges started occurring.

37.   In its investigation, Mountain West did not, for example, contact Apple.com,

Amazon.com or any other entity to obtain copies of sales receipts or purchase orders.

Its investigation only included looking at past transfers and noting that some were from

Apple.com, so concluded that the alleged unauthorized transfers were, in fact,

“authorized.”

                   FACTS SPECIFIC TO INDIVIDUAL CLAIMS
                     AGAINST HEALTH FORUMULA, INC.

38.   In addition to the issues with Mountain West, Pickett and Forsman also were



                                           6
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 7 of 14



harmed by Health Formula Inc.’s action.

39.   Unbeknownst to Pickett and Forsman, and while they were sorting out their

issues with Mountain West, Health Formula, Inc., was subject to a data breach, and

Pickett’s debit card information was taken.

40.   On or about October 29, 2020, Health Formula, Inc., sent Ms. Pickett a letter

notifying her of the data breach.

41.   The notice explained that on June 5, 2020, Health Formula learned that payment

card information had been acquired without authorization.

42.   In reality, the data breach occurred on or about April 24, 2020, and lasted until

June 7, 2020.

43.   Subsequent to the data breach, Health Formula, Inc. investigated, and engaged a

digital forensics firm to assist. The investigation confirmed that payment card

information had been accessed, including Pickett’s.

44.   In fact, the letter stated that Pickett’s information was disclosed. Her name, email

address, billing address, and payment card information was disclosed. The payment card

was the same as her debit card from Mountain West.

45.   The letter further indicated that its website security was enhanced after the data

breach. In other words, its website security – where the breach occurred – was not

sufficient to protect Pickett’s information.

46.   Despite knowing on August 20, 2020, that Pickett’s information had been

disclosed, Health Formula, Inc. waited for more than two months to notify Pickett for


                                               7
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 8 of 14



the breach.

47.   During that two-plus months, Pickett’s debit card was regularly used on

Apple.com, Amazon.com, and other websites, to purchase products without her

authority. Had Pickett been notified earlier, she could have taken action to stop the use

of her debit card.

48.   Also as a result of the data breach, Pickett’s social media login information,

Amazon.com information, Apple.com information, and other website information, has

been accessed, and she received a barrage of text or messages each day advising her that

someone is trying access her accounts.

49.   She changed her passwords for the various websites but continued to get

notifications that someone is trying to access her accounts.

                              PICKETT’S DAMAGES

50.   As a result of the actions of the various defendants, Pickett and Forsman had

approximately $30,000 wrongfully taken from her account that has yet to be

reimbursed.

51.   Pickett and Forsman also paid nearly $1,000 in wrongful share transfer fees.

52.   Pickett additionally suffered significant emotional distress, and lost time in

attempting to resolve the unauthorized transfers.

                     CLAIMS AGAINST MOUNTAIN WEST
              COUNT I – ELECTRONIC FUNDS TRANSFER ACT

53.   The preceding paragraphs are realleged as though stated in full herein.


                                           8
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 9 of 14



54.    Pickett and Forsman are “consumers” as they are natural persons.

55.    Mountain West is a “financial institution” under 15 U.S.C. § 1693a(9) as it is a

federal credit union.

56.    Mountain West violated the EFTA by failing to reimburse Pickett and Forsman

for unauthorized electronic funds transfers to various entities, including but not limited

to, Apple.com, Amazon.com, CSA-GGA Damage Insurance, mypuritynow.com,

demandyoursnow.com, spoofcard-cc.com, dr-exprt.com, spoofapp.com and Spokeo.

57.    Mountain West further violated the EFTA by failing to investigate the errors

regarding the unauthorized transactions in good faith, failing to recredit the accounts,

failing to provide written explanation for refusing to correct the error, and failing to

note Pickett and Forsman’s right to request the documents it relied on in making its

determination.

58.    Mountain West also violated the EFTA by failing to stop electronic payments

after on or about October 18, 2020, when Pickett instructed it to stop payment.

59.    As a result of Mountain West’s violations of the EFTA, Pickett and Forsman

were injured. Those injuries included, but are not limited to: unauthorized transfers not

recredited, charges allowed after the card was canceled, and emotional distress, mental

anguish and loss of quality of life.

60.    Pickett and Forsman are also entitled to statutory damages of not less than $100

or more than $1,000, treble damages for willful violations concerning error resolutions,

and attorney fees and costs.


                                            9
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 10 of 14



            COUNT II – MONTANA CONSUMER PROTECTION ACT

61.    The preceding paragraphs are realleged as though set forth in full hereunder.

62.    Pickett and Forsman are “consumers” under the Montana Consumer Protection

Act (MCPA).

63.    Mountain West is engaged in a “trade or commerce”, including by being a

financial institution with financial accounts owned by Pickett and Forsman.

64.    Mountain West engaged in unfair and/or deceptive acts or practices in violation

of § 30-14-103, MCA.

65.    Those unfair and/or deceptive acts or practices include:

       a.     Mountain West violated the EFTA by failing to reimburse Pickett and

       Forsman for unauthorized electronic funds transfers to various entities,

       including but not limited to, Apple.com, Amazon.com, CSA-GGA Damage

       Insurance, mypuritynow.com, demandyoursnow.com, spoofcard-cc.com, dr-

       exprt.com, spoofapp.com and Spokeo.

       b.     Mountain West further violated the EFTA by failing to investigate the

       errors regarding the unauthorized transactions in good faith, failing to recredit

       the accounts, failing to provide written explanation for refusing to correct the

       error, and failing to note Pickett and Forsman’s right to request the documents

       it relied on in making its determination.

       c.     Mountain West also violated the EFTA by failing to stop electronic

       payments after on or about October 18, 2020, when Pickett instructed it to stop


                                           10
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 11 of 14



       payment.

       d.    Charging, and failing to disclose, “Share Transfer Fees”.

       e.    Representing that the debit card came with fraud protection, when in fact

       none-existed.

       f.    Failing to credit the account of Pickett and Forsman all but $50 of the of

       the unauthorized transactions in violation of § 32-6-303, MCA.

       g.    Failing to investigate the matter and failing to correct the unauthorized

       transactions in violation of § 32-6-302, MCA.

66.    As a result of Mountain West’s actions, Pickett and Forsman suffered an

ascertainable loss of money or property, in that they paid more than $900 in undisclosed

and unpermitted “Share Transfer Fees” and approximately $30,000 in unauthorized

electronic funds transfers.

67.    Picket and Forsman were damaged by these charges.

68.    Mountain West is, therefore, liable for violating the MCPA, and Pickett and

Forsman are entitled to recover their actual damages, including emotional distress,

treble damages and attorney fees.

                    COUNT III – BREACH OF CONTRACT

69.    The preceding paragraphs are realleged as though set forth in full hereunder.

70.    Pickett and Forsman had a contract with Mountain West regarding their debit

card, and their accounts.

71.    Mountain West breached these contracts by failing to reimburse the


                                          11
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 12 of 14



unauthorized transfers and charging Share Transfer Fees.

72.    As a result of these breaches, Pickett and Forsman were injured.

73.    Mountain West is, therefore, liable for its breach of contract.

                CLAIMS AGAINST HEALTH FORMULA, INC.
        COUNT IV – MONTANA CONSUMER PROTECTION ACT

74.    The preceding paragraphs are set forth in full hereunder.

75.    Pickett and Forsman are “consumers” under the MCPA.

76.    Health Formula, Inc. engaged in trade or commerce by directly or indirectly

advertising, offering, and selling goods or services to Montanans.

77.    Health Formula, Inc. violated the MCPA by engaging in unfair and/or deceptive

acts or practices, including:

       a.     Failing to implement and maintain reasonable security and privacy

       measure to protect Pickett and Forsman’s personal information.

       b.     Failing to notify Pickett and Forsman that their security was not sufficient

       to protect their personal private information.

       c.     Failing to provide notice to Pickett and Forsman without unreasonable

       delay, in violation of § 30-14-1704, MCA.

78.    As a result of the Health Formula, Inc.’s violations of the MCPA, Pickett and

Forsman suffered an ascertainable loss of money or property, including, but not limited

to, the funds taken via unauthorized transfer from their Mountain West account.

79.    Health Formula, Inc.’s violations of the MCPA cause Pickett and Forsman’s


                                           12
      Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 13 of 14



injuries.

80.    Health Formula, Inc. is, therefore, liable for its violations of the MCPA, including

for actual damages, treble damages and attorney fees.

                            COUNT V – NEGLIGENCE

81.    The preceding paragraphs are realleged as though set forth in full hereunder.

82.    Health Formula, Inc. owed Pickett and Forsman a duty to exercise reasonable

care in obtaining, retaining ,securing, safeguarding, deleting and protecting their

personal information in its possession from being compromised, lost stolen, accessed

and used by unauthorized persons.

83.    Health Formula, Inc. breached this duty.

84.    Health Formula, Inc.’s breach caused Pickett and Forsman’s damages.

85.    As a result, Health Formula, Inc. is liable for its negligence.

       WHEREFORE, Pickett and Forsman request that the court or jury award the

following relief:

1.     That they be awarded their actual or compensatory damages;

2.     That they be awarded statutory damages under the EFTA and/or MCPA;

3.     That they be awarded treble damages pursuant to the EFTA and/or MCPA;

4.     That they be awarded their attorney fees pursuant to the EFTA and/or MCPA;

5.     That they be awarded punitive damages; and

6.     Such other and further relief, including injunctive relief, as may be necessary to

effectuate the Court’s judgment or as the Court otherwise deems just and equitable.


                                            13
Case 2:21-cv-00061-BMM-JTJ Document 1 Filed 08/13/21 Page 14 of 14



                    DEMAND FOR JURY TRIAL

 Pursuant to F. R. Civ. P. 38, Pickett and Forsman hereby demand a trial by jury.

 Dated this 13TH day of August 2021.


                           MORRISON SHERWOOD WILSON DEOLA, PLLP

                           By:    /s/ Robert Farris-Olsen
                                  Robert Farris-Olsen
                                  Attorney for Plaintiffs




                                    14
